Citation Nr: 0428059	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  02-17 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for heart disease with 
chest pains.

2.  Entitlement to service connection for prostate disease.

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for eye disease.

5.  Entitlement to service connection for a breast tumor.  

6.  Entitlement to service connection for a disorder 
characterized by edema of the lower extremities.

7.  Entitlement to service connection for beriberi with 
swollen feet.

8.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
disorder of the testes.  

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to June 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).

By way of correspondence dated September 22, 2004, the Board 
notified the veteran that it was granting his motion to 
advance his appeal on the Board's docket.

During his claim, the veteran requested that he be recognized 
as a former prisoner of war (POW) of the Japanese government.  
The RO denied this request as reflected in a February 2000 
memorandum to the file written by an RO hearing officer, 
based on a review of the facts as well as information 
relating to the veteran's service provided by the Army.  The 
veteran was informed of this determination by letter dated in 
March 2000.  That issue is not on appeal, and certain 
presumptions afforded to POWs are thus not applicable to this 
claim.  

The issue of service connection for a testes disorder was 
denied by the RO in an unappealed final rating decision dated 
in 1952.  The Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  The issue has thus been properly re-
characterized as whether new and material evidence has been 
presented to reopen that claim.  


FINDINGS OF FACT

1.  There is no competent evidence of current heart disease 
with chest pains which is the result of a disease or injury 
incurred in service.

2.  There is no competent evidence of a current prostate 
disorder which is the result of a disease or injury incurred 
in service.

3.  There is no competent evidence of current hearing loss 
which is the result of a disease or injury incurred in 
service.

4.  There is no competent evidence of a current eye disorder 
which is the result of a disease or injury incurred in 
service.

5.  There is no competent evidence of a breast tumor which is 
the result of a disease or injury incurred in service.

6.  There is no competent evidence of a disorder 
characterized by edema of the lower extremities which is the 
result of a disease or injury incurred in service.

7.  There is no competent evidence of current beriberi with 
swollen feet which is the result of a disease or injury 
incurred in service.

8.  In April 1952, the RO denied service connection for a 
removal of left testis.  The RO notified the veteran of that 
decision by letter dated April 17, 1952.  He did not appeal.

9.  The evidence received since the April 1952 rating 
decision is cumulative and redundant and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

10.  The veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
heart disease with chest pains.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2004).

2.  The veteran is not entitled to service connection for a 
prostate disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2004).

3.  The veteran is not entitled to service connection for 
hearing loss.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.307, 3.309 (2004).

4.  The veteran is not entitled to service connection for an 
eye disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.307, 3.309 (2004).

5.  The veteran is not entitled to service connection for a 
breast tumor.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.307, 3.309 (2004).

6.  The veteran is not entitled to service connection for a 
disorder characterized by edema of the lower extremities.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2004).

7.  The veteran is not entitled to service connection for 
beriberi with swollen feet.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2004).

8.  The April 1952 rating decision which denied service 
connection for a testes disorder is final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2004).

9.  The evidence received since the April 1952 rating 
decision which denied service connection for a testes 
disorder is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

10.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in July 2001.  He was told what was 
required for his service connection claims and of his and 
VA's respective responsibilities in terms of obtaining 
information and evidence.  He was also asked to submit 
evidence to the RO as soon as possible.  In January 2004, the 
RO sent the veteran an additional letter covering the VCAA 
requirements related to the service connection issues as well 
as the TDIU claim.  

Neither the July 2001 nor the January 2004 letter was mailed 
to the appellant prior to the initial RO adjudication of his 
claim.  In fact, in the July 2001 letter the RO informed the 
veteran that it was readjudicating his claim initially denied 
in August 2000 and currently on appeal because of the recent 
passage of the VCAA.  Assuming for the sake of argument that 
pre-decision notice is required, any defect in this regard is 
harmless error.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  
The appellant did not provide any additional evidence in 
response to the letters that was not fully considered by the 
RO in the post-August 2000 readjudication, the statement of 
the case (SOC) issued in August 2002 or the supplemental 
statements of the case (SSOC's) issued in April 2003, July 
2003, and June 2004.  There is simply no indication that 
disposition of his claims would have been different had he 
received pre-adjudicatory notice pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Therefore, adequate 
notice to the veteran, as required by 38 U.S.C.A. § 5103(a), 
was provided.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including VA and 
private medical records as discussed below, has been obtained 
and associated with the claims file.  There is no indication 
of any relevant records that the RO has failed to obtain.  
Additionally, the veteran offered testimony at a personal 
hearing held at the RO before an RO hearing officer in 
February 2003.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examination was not conducted in this claim.  
Regardless, there is no duty to obtain a VA examination or 
opinion in this case as to the claim for a testes disorder 
because new and material evidence has not been presented or 
secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  As to the 
service connection claims, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the evidence does not indicate that the 
disorders for which the veteran ultimately seeks service 
connection may be associated with the veteran's active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  As will be 
discussed in the body of the decision, inasmuch as the 
veteran has current diagnoses of the disorders, he has not 
brought forth any material evidence suggestive of a causal 
connection between the current disability and service.  The 
RO informed him that he would need medical evidence of a 
relationship between the current disability and service, and 
the veteran has not provided such evidence.  Finally, there 
is no duty to examine the veteran in the TDIU claim because 
there are no service-connected disabilities.  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims.  


II.  Service connection-Claims 1 through 7

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain chronic diseases, 
including sensorineural hearing loss and certain forms of 
heart disease, and certain malignant tumors may be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service medical records show that the veteran had no medical 
abnormalities in service.  Medical examinations performed in 
February 1941 and March 1945 show all body systems were 
normal and the veteran was considered physically fit.  

The veteran filed the instant claim for service connection 
for a heart disorder with chest pains, a prostate disorder, 
hearing loss, an eye disorder, breast tumor, beriberi with 
swollen feet and a disorder characterized by edema of the 
lower extremities in March 1999.  Post service medical 
records include those from the Veterans Memorial Medical 
Center (VMMC) in Manila dated from 1955, VA medical center 
(VAMC) in Long Beach, California, dated from 1998 to 2003, 
and various private treatment records.  

A.  A disorder characterized by edema of the lower 
extremities and Beriberi with swollen feet

Medical records both during and after service fail to 
disclose an actual diagnosed or noted disorder characterized 
by edema of the lower extremities or beriberi with swollen 
feet.  An arterial duplex study dated in April 2000 showed no 
evidence of significant lower extremity arterial occlusive 
disease.  Thus, contrary to the veteran's contention that he 
has these conditions that are related to his service during 
World War II, there is no competent, medical evidence of a 
current disability.  The only evidence of these current 
conditions is the veteran's contentions.  The actual medical 
evidence does not support the claims.  While the veteran is 
competent to describe the symptoms that he experienced, his 
statements are without significant probative value in regard 
to the issue at hand, as the veteran has not been shown to 
possess the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Thus, the veteran's personal belief that he has a current 
disorder characterized by edema of the lower extremities or 
beriberi with swollen feet cannot serve to prove that these 
disabilities, even if present, had their onset during active 
service or are related to any in-service disease or injury.  

In the absence of medical evidence establishing current 
disability related to active service, the preponderance of 
the evidence is against the claims for service connection for 
a disorder characterized by edema of the lower extremities or 
beriberi with swollen feet.  The benefit of the doubt has 
been considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issues.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. at 
55

B.  Heart disease with chest pains

Records of hospitalization from November to December 1992 at 
the VMMC show initial diagnosis of arteriosclerotic heart 
disease at that time.  A. C. Leachon, M.D., show that the 
veteran was first diagnosed with ventricular and 
supraventricular arrhythmias on echocardiogram in October 
1999.  Subsequent records show current heart disease 
diagnosed and treated after 1992, including ischemic heart 
disease, essential hypertension, and cardiomegaly.  However, 
these are negative for findings or opinions of a relationship 
between current heart disease and service.  

While a review of the record shows that a heart condition 
exists following service, with the earliest documented 
manifestation of such a disorder being over forty years 
following service, there is no competent medical evidence 
which demonstrates that a heart disorder with chest pains is 
related to service.  Moreover, intervening records show no 
objective abnormalities of the heart, including a March 1986 
EKG report from VMMC conducted in conjunction with unrelated 
surgery.  The service medical records do not show a heart 
disorder, the diagnoses occurred 40 years after service, 
(including outside the presumptive period for heart disease) 
and no health care provider has opined that there is a 
relationship between any heart disorder, including one 
manifested by chest pains, and service.  

The only evidence of a relationship between service and 
current heart disease, first documented many years following 
service, is the veteran's contentions.  The actual medical 
evidence is against the claim.  While the veteran is 
competent to describe the symptoms that he experienced, his 
statements are without significant probative value in regard 
to the issue at hand, as the veteran has not been shown to 
possess the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the veteran's personal belief that he has a 
current disability, and that a relationship exists between 
the disability, first manifested many years after service, 
and his service, cannot serve to prove that the disability 
for which the veteran claims service connection was incurred 
in or aggravated by service.  All of the probative medical 
evidence is against his theory.  In the absence of medical 
evidence establishing a relationship between heart disease 
manifested by chest pain and service, the preponderance of 
the evidence is against the claims of service connection for 
such disability.  The benefit of the doubt has been 
considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.

C.  Prostate disease

Records from Long Beach VAMC show an initial finding of gross 
hematuria secondary to a prostate disorder in December 1998.  
Subsequent records show current prostate disease diagnosed 
and treated after 1998, including prostate carcinoma treated 
by B. L. Mendoza, M.D., since July 2000.  However, these are 
negative for findings or opinions of a relationship between 
current prostate disease and service.  

While a review of the record shows that a prostate disorder 
exists following service, with the earliest documented 
manifestation of such a disorder being over fifty years 
following service, there is no competent medical evidence 
which demonstrates that a prostate disorder is related to 
service.  The service medical records do not show a prostate 
disorder, the diagnoses occurred 50 years after service, and 
no health care provider has opined that there is a 
relationship between any prostate disorder and service.  

The only evidence of a relationship between the service and 
current prostate disease, first documented many years 
following service, is the veteran's contentions.  The actual 
medical evidence is against the claim.  While the veteran is 
competent to describe the symptoms that he experienced, his 
statements are without significant probative value in regard 
to the issue at hand, as the veteran has not been shown to 
possess the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the veteran's personal belief that he has a 
current prostate disorder, and that a relationship exists 
between the disability, first manifested many years after 
service, and his service, cannot serve to prove that the 
disability for which the veteran claims service connection 
was incurred in or aggravated by service.  All of the 
probative medical evidence is against his theory.  In the 
absence of medical evidence establishing a relationship 
between prostate disease and service, the preponderance of 
the evidence is against the claim of service connection for 
such disability.  The benefit of the doubt has been 
considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.

D.  Hearing loss 

The veteran's discharge from service examination in 1945 
showed normal hearing, with whispered voice testing results 
of 15/15 bilaterally.  An audiometric report from VMMC dated 
in April 2000 shows sensorineural hearing loss.  Subsequent 
records note reported hearing loss.  However, these are 
negative for findings or opinions of a relationship between 
current hearing loss and service.  There is no finding of 
hearing loss which meets VA standards set forth at 38 C.F.R. 
§ 3.385.  

While a review of the record shows that a finding of 
sensorineural hearing loss exists following service, with the 
earliest documented manifestation of such a disorder being 
over fifty years following service, there is no competent 
medical evidence which demonstrates that hearing loss is 
related to service.  The service medical records do not show 
hearing loss, the diagnoses occurred 50 years after service 
(including outside the presumptive period for sensorineural 
hearing loss), and no health care provider has opined that 
there is a relationship between any hearing loss and service.  
Moreover, hearing loss as set forth by VA standards has not 
been established.  

The only evidence of a relationship between the service and 
current hearing loss, inasmuch as there is any, first 
documented many years following service, is the veteran's 
contentions.  The actual medical evidence is against the 
claim.  While the veteran is competent to describe the 
symptoms that he experienced, his statements are without 
significant probative value in regard to the issue at hand, 
as the veteran has not been shown to possess the medical 
training or expertise needed to render a competent opinion as 
to diagnosis or medical causation.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the 
veteran's personal belief that he has hearing loss, and that 
a relationship exists between the disability, first 
manifested many years after service, and his service, cannot 
serve to prove that the disability for which the veteran 
claims service connection was incurred in or aggravated by 
service.  All of the probative medical evidence is against 
his theory.  In the absence of medical evidence establishing 
a relationship between hearing loss and service, the 
preponderance of the evidence is against the claim of service 
connection for such disability.  The benefit of the doubt has 
been considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.

E.  Eye disorder

The veteran's discharge from service examination in 1945 
showed vision of 20/20 in the right eye and 20/50 in the left 
eye, uncorrected.  His vision was not considered abnormal.  
No in-service eye injury was reported.  In July 1988, the 
veteran was treated at the VMMC for complaints of cellulitis 
and a swollen eyelid.  The diagnosis was allergic blepharitis 
with a secondary bacteria infection of both eyes.  In April 
2000, cataracts, bilaterally, and esotropia, left eye, were 
diagnosed.  Subsequent records note a history of these 
disorders.  However, records are negative for findings or 
opinions of a relationship between current eye disorder and 
service.  

While a review of the record shows that a finding of an eye 
disorder exists following service, with the earliest 
documented manifestation of such a disorder being over forty 
years following service, there is no competent medical 
evidence which demonstrates that an eye disorder is related 
to service.  The service medical records do not show an eye 
disorder, the diagnoses occurred 40 years after service, and 
no health care provider has opined that there is a 
relationship between any eye disorder and service.  

The only evidence of a relationship between the service and 
current eye disorder or disease, first documented many years 
following service, is the veteran's contentions.  The actual 
medical evidence is against the claim.  While the veteran is 
competent to describe the symptoms that he experienced, his 
statements are without significant probative value in regard 
to the issue at hand, as the veteran has not been shown to 
possess the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the veteran's personal belief that he has an 
eye disorder or eye disease, and that a relationship exists 
between the disability, first manifested many years after 
service, and his service, cannot serve to prove that the 
disability for which the veteran claims service connection 
was incurred in or aggravated by service.  All of the 
probative medical evidence is against his theory.  In the 
absence of medical evidence establishing a relationship 
between an eye disease or eye disorder and service, the 
preponderance of the evidence is against the claim of service 
connection for such disability.  The benefit of the doubt has 
been considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.

F.  Breast tumor

The veteran underwent surgery for excision of a left breast 
mass secondary to fibrocystic disease and gynecomastia in 
March 1986 at the VMMC.  Records from Long Beach VAMC dated 
from October 1998 to September 2001 also note a history of 
right breast mass excision in October 1980.  Subsequent 
records note reported the history of excision of left breast 
mass.  However, these are negative for findings or opinions 
of a relationship between current any breast tumor and 
service.  

While a review of the record shows that a finding of breast 
tumor and removal of such tumor exists following service, 
with the earliest documented manifestation of such a disorder 
being over almost forty years following service, there is no 
competent medical evidence which demonstrates that any breast 
tumor is related to service.  The service medical records do 
not show breast abnormality or tumor, the diagnoses occurred 
almost 40 years after service, and no health care provider 
has opined that there is a relationship between any breast 
tumor and service.  Additionally, no malignancy was shown 
during any appropriate presumptive period.  

The only evidence of a relationship between the service and 
current breast tumor, first documented many years following 
service, is the veteran's contentions.  The actual medical 
evidence is against the claim.  While the veteran is 
competent to describe the symptoms that he experienced, his 
statements are without significant probative value in regard 
to the issue at hand, as the veteran has not been shown to 
possess the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the veteran's personal belief that he has 
residuals of a breast tumor, and that a relationship exists 
between the disability, first manifested many years after 
service, and his service, cannot serve to prove that the 
disability for which the veteran claims service connection 
was incurred in or aggravated by service.  All of the 
probative medical evidence is against his theory.  In the 
absence of medical evidence establishing a relationship 
between breast tumor and service, the preponderance of the 
evidence is against the claim of service connection for such 
disability.  The benefit of the doubt has been considered, 
but there is not an approximate balance of positive and 
negative evidence regarding the merits of the issue.  That 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.

III. New and material evidence-Claim 8

Prior to the current appeal, the veteran's claim for service 
connection for what was characterized as residuals of removal 
of the left testis was denied in a 1952 rating decision.  
That decision found that there was no relationship between 
service and the removal of the left testis several years 
after service.  The veteran was notified of that denial and 
did not file an appeal.  Despite the fact that the RO 
reviewed this claim only on the merits in the current appeal, 
the issue before the Board remains whether the veteran has 
submitted new and material evidence to reopen the 1952 claim.  
The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue the Board is 
required to address on appeal regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996), 
see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims).  
As such, the issue has been characterized accordingly in the 
Issues section of this decision.  

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  When determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to the veteran's 
claim, as he filed his claim prior to August 29, 2001.

In June 1951, the veteran submitted a claim for service 
connection for removal of the left testicle, stating that he 
banged his left testicle in service and it became gradually 
more symptomatic from the time of that injury.  

Evidence before the RO at that time included service medical 
records, which showed no findings related to the left 
testicle abnormality.  A statement from F. T. Geslani, M.D., 
of Manila Sanitarium and Hospital shows that the veteran 
underwent surgical removal of a hard, circumscribed left 
testicle in November 1950.  Two affidavits executed in March 
1952 by friends of the veteran show that he complained to 
them of this problem as early as March 1947, while he was a 
student.  

In April 1952, the RO denied service connection for removal 
of the left testicle and informed the veteran of the denial 
by letter dated April 17, 1952.  He did not appeal.  Thus, 
that decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

In March 1999, the veteran submitted another claim for 
service connection for a testes condition.  He described the 
condition as past injury to the left testes and the removal 
of the testes in 1950.  Additional records submitted after 
the April 1952 denial include VA outpatient treatment 
records, and private medical records dated through 2004, 
showing the reported history of left testicle removal in 
1950.

The records show the same history of left testis removal, 
none of these reports draws a connection between any testes 
disorder and service, however.  Moreover, none of the doctors 
has opined that there is a connection between any current 
problems, service and testis removal in 1950.  

The Board finds that new and material evidence has not been 
received.  The veteran's contentions, including at his RO 
hearing in 2003, that he has a left testes disorder that had 
its onset during or is related to active service are not new.  
His statements are essentially a repetition of his previous 
assertions that were before the RO in 1952, and are basically 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Moreover, the lay statements 
concerning the onset of any such conditions are not 
competent, and therefore, not material.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Further, the new medical records showing diagnoses of history 
of left testis removal several years after service are 
cumulative.  There was medical evidence before the RO in 1952 
showing that the veteran had that history.  

Nor do the new medical records in any way provide a medical 
linkage of the history of left testis removal with the 
veteran's active service.  There is no medical evidence 
indicating that the veteran's left testis removal, or the 
problems that precipitated the surgery or developed since the 
surgery, had their onset during active service or are related 
to any in-service disease or injury.  To the contrary, the 
evidence shows no link between these events.  Accordingly, 
even if new, the Board finds that these records are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.
Similarly, medical records that do not mention left testis 
removal or a testes condition, even if new, are not material.  
The fact that the veteran is presently or was impaired due to 
other medical problems is not a matter in dispute. 

Accordingly, the Board finds that the evidence received 
subsequent to 1952 is not new and material and does not serve 
to reopen the veteran's claim for service connection for a 
testes disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


IV.  TDIU

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating for service-connected disabilities is less than total, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  The 
service connected disabilities must be sufficient to produce 
unemployability without regard to advancing age.  See 38 
C.F.R. §§ 3.340(a), 3.341(a), 4.16(a) (2004).  A total rating 
based on individual unemployability may still be assigned to 
a veteran who fails to meet these percentage standards if he 
or she is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities 
(emphasis added).  38 C.F.R. § 4.16(b) (2004).

A claim for TDIU is a claim for an increased rating based on 
service-connected disabilities.  The veteran does not have 
any service-connected disabilities.  As the law, and not the 
evidence, is dispositive in this case, entitlement to TDIU is 
denied due to the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Service connection for heart disease with chest pains, 
prostate disease, hearing loss, eye disease, beriberi with 
swollen feet, a disorder characterized by edema of the lower 
extremities, and a breast tumor is denied.  

New and material evidence not having been presented to reopen 
a claim of entitlement to service connection for a disorder 
of the testes, that claim remains denied.

A total disability rating based on individual unemployability 
due to service-
connected disabilities (TDIU) is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



